\ooo~_ic\m.r>.t.o[\),_..

[\)NNNNNNN[\)|_*r-*>-d)-d»-IP-r_¢»_~l_a»_`
DO\JC\U'I-l>-L)J[\J*_‘O\OOO\IO\U!LDJ[\J*-‘O

 

FlLED

MAR 11 2019

CLERK, U.S D\STR|CT COURT
SOUTHERN D|STR'C’!` OF CAL|FORNIA

BY mo QEPuTY
md

 

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF CALIFORNIA

ROCHELLE NISI-HMOTO Case No.: 3:16-cv-l974-BEN-LL
individually and as Successor in Interest
to JASON NISHIMOTO, ORDER DENYING IN PART

(1) FoR RECoNsIDERATIoN; and
v. (2) FOR LEAvE To ADD TimEE

COUNTY oF sAN DrEGo; and 311/ling ICIALS
DOES 1-100, inclusive, '

Defendants.

 

 

 

 

Plaintiff Rochelle Nishimoto, individually and as Successor in Interest to Jason
Nishimoto, moves the Court to (l) reconsider its previous order granting the parties’ joint
motion to dismiss Plaintiff’s Section 1983 claims against Defendant CPMG, and (2) grant
leave to amend Plaintiff’ s Cornplaint to add three individual CPMG defendants [Doc.
119, parts l and 2.] For the following reasons, Plaintiff’s motion is DENIED. 1

 

1 This Order does not dispose ofPlaintiff’s motion in its entirety because Plaintiff’ s
motion additionally moves the Court for leave to continue discovery, an issue Within the
province of the magistrate judge. [Doc. l 19, part 3]. The Court referred part 3 of Plaintiff’s
motion to Magistrate Judge Linda Lopez. [Doc. 122.]

1

3 :l6-cv-l974-BEN-LL

 

 

\OOO\JO\U'l-I>~W{\)i-~

l\)l\)[\)Nl\)[\)I\)[\)Nv-h-»l-»-av_\»-r-\>-A»_\>-\
OO`-\O\U'|-LWI\)F_‘C\DOO\.]O\U`|-PUJ[\)F“‘O

 

 

A. Reconsideration Under Rule 60(b)(2)

On October 11, 2018, Plaintiff and CPMG jointly filed for dismissal with prejudice
Counts 1 and 4 (the § 1983 claims) against CPMG. [Doc. 78.] The Court granted the joint
motion on November 16, 2018. [Doc. 100.] Plaintiff now moves the Court to “reconsider”
its Order under Federal Rule of Civil Procedure 60(b)(2) because of newly discovered
emails produced by the County of San Diego defendants on December 6, 2018. Under
Rule 60(b)(2), the moving party must show that the (l) evidence constitutes newly
discovered evidence; (2) the party exercised due diligence to discover this evidence; and
(3) the newly discovered evidence is of such magnitude that production of it earlier would
have been likely to change the outcome of the prior order. See Coastal Tmnsfer Co. v.
Toyota Motor Sales, 833 F.Zd 208, 211 (9th Cir. 1987).

Here, Plaintiff offers no authority showing that Rule 60(b)(2) may be used to set
aside an order granting a joint motion to voluntarily dismiss claims against a party.
Regardless, even assuming that Rule 60(b)(2) is the proper vehicle, Plaintiff fails to
establish the third factor_that the newly discovered evidence is of such magnitude that
production of it earlier would have been likely to change the prior order. In support of her
motion, Plaintiff contends that the newly discovered entails would “create material
disputes” that “would defeat any dispositive motion.” [Doc. 119-1.] However, Plaintiff is
not moving this Court to reconsider an Order on a dispositive motion. Rather, Plaintiff is
moving this Court to reconsider an Order granting Plaintiff’ s joint motion to dismiss the §
1983 claims against CPMG, a result Plaintiff’s counsel concedes was based on her own
“strategic decision to simplify certain issues and to focus her Section 1983 efforts on the
county[][.]” [Doc. 119-l at p. 12.] Plaintiff further contends that she should not be held
to her strategic decision because the County “dragged its feet for seven months” in
producing emaiis she requested [Id.] The docket does not reflect, however, that Plaintiff
ever attempted to rectify the County’s alleged delay by moving to compel production of
those emails. Moreover, Plaintiff offers no evidence that she could not have delayed her

“strategic decision” to dismiss the claims against CPMG until after the County’s long-

2
3:16-cv-l974-BEN-LL

 

 

 

\D 00 \J'O\ U"l -ld L)J l\.) »-~

[\)l\)l\)[\)[\)[\)[\)[\)l\))_l»-r-»-dv_i>_l»_~>-»h-a>-)
OO\`|O\UW-BWN*-‘CD\DOO‘-]O\U'\-l>-WN|'_*O

 

 

awaited email production Thus, because the basis for Plaintiff’ s joint motion to dismiss
was her own strategic decision, a decision that could have been delayed until after the
County’ s email production, Plaintiff has not established the Court’ s Order would have been
different Furthermore, because the Court’s Order was not based on the facts of the case,
but rather on the parties’ joint motion to dismiss, Plaintiff does not show how the newly
discovered emails would have been likely to change the Court’s decision to grant the
parties’ joint motion to dismiss. The motion to reconsider is DENIED.

B. Leave to Add Three CPMG Individual Defendants

Based on the newly discovered emails, Plaintiff additionally moves for leave to
amend her Complaint to name three new CPMG defendants, Drs. Mannis, Rao, and Badre.
Plaintiff argues that, to evaluate whether leave should be granted, the Court first applies
the good cause.`standard under Federal Rule of Civil Procedure l6(b), followed by the
“when justice so requires” standard of Rule lS(a). [Doc. 119-1, p. 13.] The Court need
riot reach Rule lS(a)’s “when justice so requires” standard, however, because Plaintiff fails
to state good cause.

Plaintiff filed her Complaint on August 5, 2016, more than two and a half years ago.
Nonetheless, Plaintiff argues two grounds establish good cause for amending her
Complaint at this late stage: (l) the newly discovered emails evince a feud between CPMG
and the County of which she could not have been aware, and (2) the County may offer an
empty chair defense that CPMG and its high-ranking officials were the parties responsible
for the pattern of prior preventable suicides. As to the first ground, the Court is not
persuaded that Plaintiffs were “not aware of” the feud between CPMG and the County
“until after dismissal” of CPMG When Plaintiff discovered the emails. lndeed, the
existence of an ongoing feud between CPMG and the County is not new information to the
parties or to this Court. Moreover, before Plaintiff dismissed CPMG, CPMG’s counsel
disclosed to Plaintiff’s counsel the separate action between the County and CPMG’s

Commercial General Liability Carrier relative to issues in this case and other cases

3116-cv-1974-BEN~LL

 

 

\OOO\]O\U`l-l>b.)[\)r-l-

[\)l\)[\)[\)[\)l\)[\)l\)[\)h-*I-\>-l)-#-l»-»_\l-\»-a»-
OO~JO\Lh-BWN*_*C\OOO\]O\Lh-I>Wl\)*_‘@

 

 

involving both parties. [Doc. 146-l at jj 13.] Therefore, this ground does not state good
cause.

Plaintiff s second proffered ground also fails to state good cause. Plaintiff argues
that because the County may use an empty chair defense, “Plaintiff would have no
discovery to defend against this argument.” [Doc. 119-l at p. 14.] Af`ter filing her motion,
however, Plaintiff settled with the County and the County’s individual defendants See
[Doc. 142 (order granting parties’ joint motion to dismiss all of Plaintiff’s claims against
the County Defendants).] Because this theory is no longer a concern, it does not state good
cause. Accordingly, Plaintiff" s motion for leave to amend her Complaint to add three new
defendants is DENIED for lack of good cause.

IT IS SO ORDERED.

Date: Marchl, 2019 %QMC(?

HO R T. BENI]l`
Un ed States District JudgEeZ

3:16-cV-l974~BEN-LL

 

 

